Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Griffith on 08/13/2021.
The application has been amended as follows: 
	Claim 5 has been amended as follows:
	----The process of claim 4, further comprising recycling the cyclopentene to a total
hydrogenation unit to convert the cyclopentene to cyclopentane; and recycling the
cyclopentane to the catalytic distillation reactor system as the saturated hydrocarbon
diluent.----.

	Claim 14 has been amended as follows:
----The process of claim 1, further comprising
determining a concentration of the saturated hydrocarbon diluent at one or more
column elevations of the catalytic distillation reactor system; and
adjusting one or more column operating parameters of the catalytic distillation reactor system to maintain a set point concentration or a concentration profile of the saturated hydrocarbon diluent
at the one or more column elevations of the catalytic distillation reactor system.----.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a process, as called for in claim 1, for producing C5 olefins from a C5 feed comprising linear C5 olefins, branched C5 olefins, C5 dienes including cyclopentadiene, and one more C5 paraffins in a sequence of two steps. In the first step the feed, a saturated diluent stream and hydrogen are fed into a fixed bed selective hydrogenation unit to selectively hydrogenate the C5 diene to produce a partially hydrogenated effluent which is then introduced a catalytic distillation reactor system for further selectively hydrogenated and separated to recover components. The closest art of record - Xu et al (2014/0018584) - discloses a process has a step in which acetylenes and dienes are hydrogenated and C5 olefins are fractionated in a distillation column reactor. However, Xu does not disclose or teach a step of selective hydrogenation of such a feed in a fixed bed selective hydrogenation unit in the presence of a saturated hydrocarbon diluent before it is treated in a distillation column reactor as recited in the claims.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772